—In an action, inter alia, for a judgment declaring that the defendants’ interpretation of New York City Administrative Code § 13-357 is erroneous, the defendants appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated October 11, 2001, as denied their cross motion for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, the cross motion is granted, and the complaint is dismissed.
If the issues presented in a declaratory judgment action could have been raised in a proceeding pursuant to CPLR article 78, then that action must be brought within four months of the act giving rise to the litigation. “[T]he time for asserting the claim cannot be extended through the simple expedient of denominating the action one for declaratory relief’ (New York City Health & Hosps. Corp. v McBarnette, 84 NY2d 194, 201; see Solnick v Whalen, 49 NY2d 224, 230). Indeed, the parties agree that this action is governed by the four-month limitation period of CPLR 217; they differ regarding the time of accrual. The plaintiffs have been aware since at least one year before this action was commenced of the defendants’ interpretation of the term “current maximum salary” under the pertinent provision of the Administrative Code of the City of New York. Accordingly, this action is time barred.
In light of our determination, it is unnecessary to address *652the defendants’ remaining contentions. Santucci, J.P., H. Miller, Schmidt and Townes, JJ., concur.